AMENDED AND RESTATED

PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of April 1 2008

Between

FERRO CORPORATION

as Seller

and

FERRO FINANCE CORPORATION

1

as Purchaser
TABLE OF CONTENTS

Page

EXHIBITS

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E-1
EXHIBIT E-2
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
  Credit and Collection Policy
Lock-Box Banks
Form of Promissory Note for Deferred Purchase Price
Form of Promissory Note for Purchaser Loans
Approved OECD Countries
Other Approved Jurisdictions
Seller UCC Information
Form of Choice of Law Provision in Seller’s Orders and other Agreements
[Reserved]
Trade Names or Doing-Business-As Names

2

AMENDED AND RESTATED

PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of April 1 2008

FERRO CORPORATION, an Ohio corporation (“Ferro Corporation” or “Seller”), and
FERRO FINANCE CORPORATION, an Ohio corporation (the “Purchaser”), agree as
follows:

PRELIMINARY STATEMENTS. (1) Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.

(2) The Seller and the Purchaser are parties to that certain Purchase and
Contribution Agreement dated as of September 28, 2000 as heretofore amended (as
so amended, the “Original PCA”). The Purchaser has acquired, and may continue to
acquire, Receivables from the Seller, either by purchase or by contribution to
the capital of the Seller, as determined from time to time by the Seller and the
Purchaser. The parties hereto wish to amend and restate the Original PCA in its
entirety and remove Ferro Electronic Materials Inc. as a party to such amended
and restated agreement and to otherwise amend the Original PCA as set forth
herein. Accordingly, the parties agree that the Original PCA is amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Amended and Restated
Purchase and Contribution Agreement (this “Agreement”), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“2005 Downgrade Event” means the BB Downgrade Event which occurred on June 2,
2005, as a result of the downgrade to BB by S&P of Ferro Corporation’s long term
public senior unsecured non-credit-enhanced debt securities.

“2006 Downgrade Events” means (i) the BB Downgrade Event which occurred on
March 20, 2006, as a result of Moody’s downgrading the long term public senior
unsecured non-credit-enhanced debt securities of Ferro Corporation to B1 and
then withdrawing its rating on such debt securities, and (ii) the further
downgrading by S&P on March 31, 2006 of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro Corporation to B.

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Agent” means Citicorp North America, Inc., in its capacity as agent under the
Sale Agreement or any successor agent thereunder.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(a) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time as Citibank, N.A.’s base rate;

(b) 1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank, N.A. on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; or

(c) the Federal Funds Rate.

“Approved OECD Country” means each of the countries listed on Exhibit E-1
hereto, as such Exhibit may be amended from time to time upon request of Ferro
Corporation, with the prior written approval of the Purchaser and the Agent.
Additionally, if the Agent removes any country from the Schedule of Approved
OECD Countries attached to the Sale Agreement, such country will cease to be an
Approved OECD Country hereunder and the Purchaser will immediately notify Ferro
Corporation thereof.

“BB Downgrade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro Corporation are rated below BB+ by
S&P or Ba1 by Moody’s, or if Ferro Corporation does not have long term public
senior unsecured non-credit-enhanced debt ratings from both S&P and Moody’s,
Ferro Corporation is judged by the Agent, in its sole discretion, to be of
credit quality below (with respect to each missing rating) BB+ by S&P or Ba1 by
Moody’s.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Cleveland, Ohio.

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

“Collection Agent Fee” has the meaning specified in Section 6.03.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by the Seller or any other Person as a Collection
pursuant to Section 2.04.

“Contract” means an agreement between an Originator (directly and not, for the
avoidance of doubt, by or through a subsidiary thereof) and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Purchaser, pursuant
to or under which such Obligor shall be obligated to pay for merchandise,
insurance or services from time to time.

“Contributed Receivable” has the meaning specified in Section 2.06.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of each applicable Originator in effect on the date of
this Agreement applicable to the Receivables and described in Exhibit A hereto,
as modified in compliance with this Agreement.

“Daily Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
third sentence of Section 6.02(b).

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

“Defaulted Receivable” means a Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 90 days or more
from the original due date for such payment;

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or

(iii) which, consistent with the applicable Originator’s Credit and Collection
Policy, would be written off by such Originator or the Seller as uncollectible.

“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date exceeding the amount of the Purchase
Price under Section 2.02 to be paid in cash. The obligations of the Purchaser in
respect of the Deferred Purchase Price shall be evidenced by the Purchaser’s
subordinated promissory note in the form of Exhibit C hereto.

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon three Business Days’
notice by the Purchaser to the Seller.

“Dilution” means, with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed
merchandise or services or any cash discount, discount for quick payment or
other adjustment or setoff.

“Discount” means, in respect of each Purchase, 0.8% of the Outstanding Balance
of the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of the Seller or the
Purchaser to reflect changes in recent experience with respect to write-offs,
timing and cost of Collections and cost of funds, provided that such revision is
consented to by both of such parties (it being understood that each party agrees
to duly consider such request and that such consent shall not be unreasonably
withheld).

“Eligible Receivable” means a Receivable:

(i) the Obligor of which is a resident of the United States (including, without
limitation, Puerto Rico), Canada, an Approved OECD Country or an Other Approved
Jurisdiction, provided that (A) the aggregate Outstanding Balance of all
Eligible Receivables having Obligors which are residents of an Approved OECD
Country or an Other Approved Jurisdiction may not exceed an amount equal to two
times the aggregate of the Loss Reserves for all Receivable Interests at such
time (as each such term is defined in the Sale Agreement), (B) the aggregate
Outstanding Balance of all Eligible Receivables having Obligors which are
residents of an Other Approved Jurisdiction may not exceed an amount equal to
the aggregate of the Loss Reserves for all Receivable Interests at such time (as
each such term is defined in the Sale Agreement), (C) the aggregate Outstanding
Balance of all Eligible Receivables having Obligors which are residents of Japan
may not exceed $5,000,000, and (D) with respect to each country which is an
Other Approved Jurisdiction, the aggregate Outstanding Balance of all Eligible
Receivables having Obligors which are residents of such country may not exceed
(1) 5% of the then outstanding Capital under the Sale Agreement, at any time
that the sovereign long-term debt rating of such country is at least A by S&P
and at least A2 by Moody’s, and (2) 3.3% of the then outstanding Capital under
the Sale Agreement, at any time that the sovereign long-term debt rating of such
country is not at least A by S&P and at least A2 by Moody’s;

(ii) the Obligor of which is not an Affiliate of any of the parties hereto and
is not a government or a governmental subdivision or agency;

(iii) the Obligor of which, at the time of the transfer of such Receivable under
this Agreement, is a Designated Obligor and is not the Obligor of any Defaulted
Receivables which in the aggregate constitute 15% or more of the aggregate
Outstanding Balance of all Receivables of such Obligor;

(iv) which, at the time of the transfer thereof to the Purchaser under this
Agreement, is not a Defaulted Receivable;

(v) which, according to the Contract related thereto, is required to be paid in
full either (A) within not more than 60 days of the original billing date
therefor or (B) within more than 60 but no more than 90 days of the original
billing date therefor if the aggregate Outstanding Balance of such Receivable
and all other Receivables having similar payments terms does not exceed 25% of
the then Outstanding Balance of all Transferred Receivables at such time;

(vi) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

(vii) which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions;

(viii) which is denominated and payable only in United States dollars in the
United States;

(ix) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);

(x) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;

(xi) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator under such Contract and (B) does not contain
a confidentiality provision that purports to restrict the ability of the
Purchaser and its assignees to exercise their rights under this Agreement,
including, without limitation, their right to review the Contract;

(xii) which was generated in the ordinary course of the applicable Originator’s
business;

(xiii) which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;

(xiv) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

(xv) which (A) satisfies all applicable requirements of the applicable Credit
and Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Purchaser or its assigns may from time to time specify to the Seller upon
30 days’ notice; and

(xvi) which, if it was originated by either of Ferro Glass or FPL, was
originated on or after the date of the Purchase Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Termination” has the meaning specified in Section 7.01.

“FPL” means Ferro Pfanstiehl Laboratories, Inc., a Delaware corporation.

“Facility” means the willingness of the Purchaser to consider making Purchases
of Receivables from the Seller from time to time pursuant to the terms of this
Agreement.

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the Sale Agreement), (ii) the date of
termination of the Facility pursuant to Section 7.01 and (iii) the date which
the Seller designates by at least two Business Days’ notice to the Purchaser and
its assignees (including the Agent).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N.A. from three Federal funds brokers of
recognized standing selected by it.

“Ferro Color” means Ferro Color & Glass Corporation, a Pennsylvania corporation.

“General Trial Balance” of the Seller on any date means the Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 8.01.

“Lock-Box Account” means one or more accounts, under the exclusive ownership and
control of the Purchaser (or its assignees or designees), maintained for the
purpose of receiving Collections.

“Lock-Box Agreement” means an agreement among the Seller, the Purchaser (or its
assignees or designees) and any Lock-Box Bank in form and substance satisfactory
to the Purchaser (or its assignees or designees).

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Monthly Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
first sentence of Section 6.02(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Investment Grade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of the Seller are rated below BBB- by S&P or
Baa3 by Moody’s, or if the Seller does not have long term public senior
unsecured non-credit-enhanced debt ratings from both S&P and Moody’s, the Seller
is judged by the Agent, in its sole discretion, to be of credit quality below
(with respect to each missing rating) BBB- by S&P or Baa3 by Moody’s.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Original PCA” has the meaning specified in the preliminary statements to this
Agreement.

“Originator” means each of the Seller, Ferro Color and FPL.

“Other Approved Jurisdiction” means each of the countries listed on Exhibit E-2
hereto, as such Exhibit may be amended from time to time upon request of the
Seller, with prior written approval of the Purchaser and the Agent; provided,
however, that at any time that the sovereign long-term debt rating of any
country listed on such Exhibit falls below BBB- by S&P or below Baa3 by Moody’s,
such country will cease to be an Other Approved Jurisdiction. Additionally, if
the Agent at any time removes any country from the Schedule of Other Approved
Jurisdictions attached to the Sale Agreement, such country will cease to be an
Other Approved Jurisdiction hereunder and the Purchaser will immediately notify
the Seller thereof.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

“Purchase Agreement” means the Purchase Agreement dated as of April 1 2008 among
Ferro Color and FPL, as sellers, and the Seller, as purchaser, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Purchase Date” means each day on which a Purchase is made pursuant to
Article II.

“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.

“Purchase Price” for any Purchase means (x) in respect of any Purchase of
Receivables originated by FPL or Ferro Color, an amount equal to the “Purchase
Price” paid by the Seller pursuant to the Purchase Agreement for the Receivables
that are the subject of such Purchase, and (y)  in respect of any other
Purchase, an amount equal to the Outstanding Balance of the Receivables that are
the subject of such Purchase as set forth in the Seller’s General Trial Balance,
minus the Discount for such Purchase.

“Purchaser Loan” means any loan made by the Purchaser, at its option, to the
Seller, upon the Seller’s request, provided that (a) the aggregate principal
amount at any one time outstanding of Purchaser Loans shall not exceed
$5,000,000, and (b) no such Purchaser Loans may be made if an Event of
Termination or an Incipient Event of Termination has occurred and is continuing,
or would occur after giving effect thereto, or if any amounts are outstanding
under the Deferred Purchase Price. Purchaser Loans made by the Purchaser
hereunder shall be evidenced by a promissory note of the Seller in substantially
the form of Exhibit D hereto.

“Receivable” means the indebtedness of any Obligor under a Contract (whether
constituting an account, instrument, chattel paper or general intangible), and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto.

“Related Security” means with respect to any Receivable:

(i) all of the Seller’s or other applicable Originator’s interest in any
merchandise (including returned merchandise) relating to any sale giving rise to
such Receivable;

(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements filed against an Obligor describing any collateral securing such
Receivable;

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor; and

(v) the Purchase Agreement and all rights of the Seller to receive monies due or
to become due thereunder.

“RPA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the Sale Agreement) and the date on which all Capital,
Yield (each as defined in the Sale Agreement), fees and other obligations under
the Sale Agreement are paid in full.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Companies, Inc.

“Sale Agreement” means that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of April 1 2008, among the Purchaser, as seller,
CAFCO, LLC, as investor, Citibank, N.A., as a bank, Citicorp North America,
Inc., as agent, Ferro Color and FPL each as an originator, and Ferro
Corporation, as collection agent and an originator, as amended, restated,
supplemented or otherwise modified from time to time.

“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.

“Settlement Date” means the tenth day of each month (or if such day is not a
Business Day, the immediately succeeding Business Day); provided, however, that
following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
assignees in a written notice to the Collection Agent.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount multiplied by (y) the Outstanding Balance
of all Transferred Receivables other than Defaulted Receivables plus (b) cash
and cash equivalents of the Purchaser plus (c) the outstanding principal amount
of Purchaser Loans, minus (ii) the sum of (a) Capital (as such term is defined
in the Sale Agreement) plus (b) the Deferred Purchase Price.

“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Week” means each calendar week beginning on Saturday and ending on (and
including) the following Friday.

“Weekly Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
second sentence of Section 6.02(b).

Section 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

Section 2.01. Facility. On the terms and conditions hereinafter set forth and
without recourse to the Seller (except to the extent specifically provided
herein), the Seller may at its option sell or contribute to the Purchaser all
Receivables originated by it (or originated by FPL or Ferro Color and acquired
by the Seller pursuant to the Purchase Agreement) from time to time and the
Purchaser may at its option purchase or accept as a contribution from the Seller
all Receivables originated or acquired by the Seller from time to time, in each
case during the period from the date hereof to the Facility Termination Date.

Section 2.02. Making Purchases.

(a) Initial Purchase. The Seller shall give the Purchaser at least one Business
Day’s notice of its request for the initial Purchase hereunder, which request
shall specify the date of such Purchase (which shall be a Business Day) and the
proposed Purchase Price for such Purchase. The Purchaser shall promptly notify
the Seller whether it has determined to make such Purchase. On the date of such
Purchase, the Purchaser shall, upon satisfaction of the applicable conditions
set forth in Article III, pay the Purchase Price for such Purchase in the manner
provided in Section 2.02(c).

(b) Subsequent Purchases. On each Business Day following the initial Purchase,
unless the Seller or the Purchaser shall notify the other party to the contrary,
the Seller shall sell to the Purchaser and the Purchaser shall purchase from the
Seller, upon satisfaction of the applicable conditions set forth in Article III,
all Receivables originated by the Seller (or originated by FPL or Ferro Color
and acquired by the Seller pursuant to the Purchase Agreement) which have not
previously been sold or contributed to the Purchaser; provided, however, that
the Seller may, at its option on any Purchase Date, contribute all or any of
such Receivables to the Purchaser pursuant to Section 2.06, instead of selling
such Receivables to the Purchaser pursuant to this Section 2.02(b). On or within
five Business Days after the date of each such Purchase, the Purchaser shall pay
the Purchase Price for such Purchase in the manner provided in Section 2.02(c).

(c) Payment of Purchase Price. The Purchase Price for each Purchase shall be
paid on or within five Business Days after the Purchase Date therefor by means
of any one or a combination of the following: (i) a deposit in same day funds to
the Seller’s account designated by the Seller, (ii) an increase in the Deferred
Purchase Price (subject at all times to the limitations contained in the
definition thereof), or (iii) a credit against interest and/or principal owed by
the Seller with respect to any Purchaser Loan. The allocation of the Purchase
Price as among such methods of payment shall be subject in each instance to the
approval of the Purchaser and the Seller; provided, however, that the Deferred
Purchase Price may not be increased to the extent that, after giving effect to
such increase, the Tangible Net Worth would be less than 10.0% of the
Outstanding Balance of the Transferred Receivables.

(d) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to the Purchase (and any contribution of Receivables) on such
date, the Purchaser shall own all Receivables originated by the Seller (or
originated by FPL or Ferro Color and acquired by the Seller) as of such date
(including Receivables which have been previously sold or contributed to the
Purchaser hereunder). The Purchase or contribution of any Receivable shall
include all Related Security with respect to such Receivable.

(e) Assignment of Receivables relating to Obligors located in Germany. In
addition to the transfer of ownership of Receivables stipulated above the
Seller, subject to the satisfaction of the conditions precedent set out in this
Agreement hereby assigns by way of a German law assignment (Abtretung) within
the meaning of Section 398 German Civil Code (Bárgerliches Gesetzbuch) to the
Purchaser all Receivables (whether now existing or hereafter arising) owed to
the Seller by an Obligor located in Germany (the “German Obligor Receivables”).
The Purchaser accepts such assignment. The assignment of the German Obligor
Receivables shall include all ancillary rights, priority rights as well as all
other rights attached to the German Obligor Receivables.

Section 2.03. Collections. (a) Unless otherwise agreed in the Sale Agreement,
the Collection Agent shall, on each Settlement Date, deposit into an account of
the Purchaser or the Purchaser’s assignee all Collections of Transferred
Receivables then held by the Collection Agent.

(b) In the event that the Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser’s assignee, the Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser’s satisfaction, to be Collections of
Receivables which are not Transferred Receivables to the Seller.

(c) On each Settlement Date, the Purchaser shall pay to the Seller accrued
interest on the Deferred Purchase Price and the Purchaser may, at its option,
prepay in whole or in part the principal amount of the Deferred Purchase Price;
provided that each such payment shall be made solely from (i) Collections of
Transferred Receivables after all other amounts then due from the Purchaser
under the Sale Agreement have been paid in full and all amounts then required to
be set aside by the Purchaser or the Collection Agent under the Sale Agreement
have been so set aside or (ii) excess cash flow from operations of the Purchaser
which is not required to be applied to the payment of other obligations of the
Purchaser; and provided further, that no such payment shall be made at any time
when an Event of Termination shall have occurred and be continuing. At such time
following the Facility Termination Date when all Capital, Yield and other
amounts owed by the Purchaser under the Sale Agreement shall have been paid in
full, the Purchaser shall apply, on each Settlement Date, all Collections of
Transferred Receivables received by the Purchaser pursuant to Section 2.03(a)
(and not previously distributed) first to the payment of accrued interest on the
Deferred Purchase Price, and then to the reduction of the principal amount of
the Deferred Purchase Price.

Section 2.04. Settlement Procedures. (a) If on any day the Outstanding Balance
of any Transferred Receivable is reduced or adjusted as a result of any
defective, rejected, returned, repossessed or foreclosed merchandise or services
or any cash discount, discount for quick payment or other adjustment made by the
Seller, or any set-off or dispute in respect of any claim by the Obligor thereof
against the Seller (whether such claim arises out of the same or a related
transaction or an unrelated transaction but excluding adjustments, reductions or
cancellations in respect of such Obligor’s bankruptcy), the Seller shall be
deemed to have received on such day a Collection of such Transferred Receivable
in the amount of such reduction or adjustment. If the Seller is not the
Collection Agent, the Seller shall pay to the Collection Agent on or prior to
the next Settlement Date all amounts deemed to have been received pursuant to
this subsection.

(b) Upon discovery by the Seller or the Purchaser of a breach of any of the
representations and warranties made by the Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the other party, as soon as practicable and in any event
within three Business Days following such discovery. The Seller shall, upon not
less than two Business Days’ notice from the Purchaser or its assignee or
designee, repurchase such Transferred Receivable on the next succeeding
Settlement Date for a repurchase price equal to the Outstanding Balance of such
Transferred Receivable. Each repurchase of a Transferred Receivable shall
include the Related Security with respect to such Transferred Receivable. The
proceeds of any such repurchase shall be deemed to be a Collection in respect of
such Transferred Receivable. If the Seller is not the Collection Agent, the
Seller shall pay to the Collection Agent on or prior to the next Settlement Date
the repurchase price required to be paid pursuant to this subsection.

(c) Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.

Section 2.05. Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Sale Agreement, shall be
those set forth in the Sale Agreement.

(b) The Seller shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by the Seller (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2.0% per annum above the Alternate Base Rate, payable on demand.

(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

Section 2.06. Contributions. The Seller may from time to time at its option, by
notice to the Purchaser on or prior to the date of the proposed contribution,
identify Receivables which it proposes to contribute to the Purchaser as a
capital contribution. On the date of each such contribution and after giving
effect thereto, the Purchaser shall own in fee simple the Receivables so
identified and contributed (collectively, the “Contributed Receivables”) and all
Related Security with respect thereto. The foregoing notwithstanding, on the
date of the initial Purchase hereunder the Seller agrees to contribute to the
Purchaser all Receivables which are not included in such initial Purchase.

ARTICLE III

CONDITIONS OF PURCHASES

Section 3.01. Conditions Precedent to Initial Purchase from the Seller. The
initial Purchase of Receivables from the Seller hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:

(a) Evidence that the Seller and each other Originator has taken any necessary
corporate action to authorize this Agreement and the Purchase Agreement and
certified copies of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement and the
Purchase Agreement.

(b) A certificate of the Secretary or Assistant Secretary of the Seller and each
other Originator certifying the names and true signatures of the officers of the
Seller and each other Originator authorized to sign this Agreement and the other
documents to be delivered by it hereunder.

(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial Purchase, naming
each Originator as the seller/debtor and the Purchaser as the purchaser/secured
party, or other similar instruments or documents, as the Purchaser may deem
necessary or desirable under the UCC of all appropriate jurisdictions or other
applicable law to perfect the Purchaser’s ownership of and security interest in
the Transferred Receivables and Related Security and Collections with respect
thereto.

(d) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Transferred Receivables, Contracts or Related Security
previously granted by the Seller and each other Originator.

(e) Completed requests for information, dated on or before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name the Seller or any
other Originator as debtor, together with copies of such other financing
statements (none of which shall cover any Transferred Receivables, Contracts or
Related Security).

(f) [Intentionally omitted.]

(g) The Purchase Agreement, duly executed by each of the parties thereto.

Section 3.02. Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:

(a) with respect to any such Purchase, on or prior to the date of such Purchase,
the Seller shall have delivered to the Purchaser, (i) if requested by the
Purchaser, the Seller’s General Trial Balance (which if in magnetic tape or
diskette format shall be compatible with the Purchaser’s computer equipment) as
of a date not more than 31 days prior to the date of such Purchase, and (ii) a
written report identifying, among other things, the Receivables to be included
in such Purchase and such additional information concerning such Receivables as
may reasonably be requested by the Purchaser;

(b) with respect to any such Purchase, on or prior to the date of such Purchase,
the Collection Agent shall have delivered to the Purchaser, in form and
substance satisfactory to the Purchaser, a completed Monthly Report, Weekly
Report or Daily Report for the most recently ended reporting period for which
information is required pursuant to Section 6.02(b), and containing such
additional information as may reasonably be requested by the Purchaser;

(c) The Seller shall have marked its master data processing records and, at the
request of the Purchaser, each Contract giving rise to Purchased Receivables and
all other relevant records evidencing the Receivables which are the subject of
such Purchase with a legend, acceptable to the Purchaser, stating that such
Receivables, the Related Security and Collections with respect thereto, have
been sold in accordance with this Agreement; and

(d) on the date of such Purchase the following statements shall be true (and the
Seller, by accepting the amount of such Purchase, shall be deemed to have
certified that):

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such Purchase as though made on and as of such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be correct as of such earlier date),

(ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or would constitute an
Incipient Event of Termination,

(iii) The Purchaser shall not have delivered to the Seller a notice that the
Purchaser shall not make any further Purchases hereunder, and

(iv) Each of FPL and Ferro Color shall have sold to the Seller all of such
Originator’s Receivables arising on or prior to such date; and

(e) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Seller. The Seller
represents and warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing, under the laws of the applicable jurisdiction set forth in Exhibit F
hereto (as such Exhibit F may be amended from time to time pursuant to
Section 5.01(b)) and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, unless the failure to so qualify would not have a material adverse
effect on (i) the interests of the Purchaser hereunder, (ii) the collectibility
of the Transferred Receivables, or (iii) the ability of the Seller or the
Collection Agent to perform their respective obligations hereunder.

(b) The execution, delivery and performance by the Seller of this Agreement and
the other documents to be delivered by it hereunder, including the Seller’s sale
and contribution of Receivables hereunder and the Seller’s use of the proceeds
of Purchases, (i) are within the Seller’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene (1) the
Seller’s charter or by-laws, (2) any law, rule or regulation applicable to the
Seller, (3) any contractual restriction binding on or affecting the Seller or
its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Seller or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
transfer of the Seller’s interest in the Transferred Receivables pursuant to
this Agreement). This Agreement has been duly executed and delivered by the
Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of this Agreement or any other
document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms.

(e) Sales and contributions made pursuant to this Agreement will constitute a
valid sale, transfer, and assignment of the Transferred Receivables to
Purchaser, enforceable against creditors of, and purchasers from, the Seller.
The Seller shall have no remaining property interest in any Transferred
Receivable.

(f) The balance sheets of the Seller and its subsidiaries as at December 31,
2007, and the related statements of income and retained earnings of the Seller
and its subsidiaries for the fiscal year then ended, copies of which have been
furnished to the Purchaser, fairly present the financial condition of the Seller
and its subsidiaries as at such date and the results of the operations of the
Seller and its subsidiaries for the period ended on such date, all in accordance
with generally accepted accounting principles consistently applied, and since
December 31, 2007 there has been no material adverse change in the business,
operations, property or financial or other condition of the Seller.

(g) There is no pending or, to the Seller’s knowledge, threatened action,
investigation or proceeding affecting the Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may materially
adversely affect the financial condition or operations of the Seller and its
consolidated subsidiaries, when taken as a whole, or the ability of the Seller
to perform its obligations under this Agreement or any other document to be
delivered by it hereunder, or which purports to affect the legality, validity or
enforceability of this Agreement or any other document to be delivered by it
hereunder.

(h) No proceeds of any Purchase will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934, provided that this Section 4.01(h) shall not prohibit the Seller from
purchasing stock of Ferro Color or FPL in accordance with applicable law.

(i) No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(j) Each Receivable purported to be sold by the Seller hereunder is an Eligible
Receivable (unless identified by the Seller as not an Eligible Receivable at the
time of sale and in each applicable Seller Report), and each such Receivable and
each Transferred Receivable, together with the Related Security, is owned (prior
to its sale or contribution hereunder) by the Seller free and clear of any
Adverse Claim (other than any Adverse Claim arising solely as the result of any
action taken by the Purchaser). When Purchaser makes a Purchase it shall acquire
valid and perfected first priority ownership of each Purchased Receivable and
the Related Security and Collections with respect thereto free and clear of any
Adverse Claim (other than any Adverse Claim arising solely as the result of any
action taken by the Purchaser), and no effective financing statement or other
instrument similar in effect covering any Transferred Receivable, any interest
therein, the Related Security or Collections with respect thereto is on file in
any recording office except such as may be filed in favor of Purchaser in
accordance with this Agreement, in favor of Seller in accordance with the
Purchase Agreement or in connection with any Adverse Claim arising solely as the
result of any action taken by the Purchaser.

(k) Each Seller Report (if prepared by the Seller, or to the extent that
information contained therein is supplied by the Seller), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by the Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

(l) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Transferred
Receivables are located at the address referred to in Section 5.01(b). The
Seller is located in the jurisdiction of organization set forth in Exhibit F
hereto for purposes of Section 9-307 of the UCC as in effect in the State of New
York; and the office in the jurisdiction of organization of the Seller in which
a UCC financing statement is required to be filed in order to perfect the
security interest granted by the Seller hereunder is set forth in Exhibit F
hereto (in each case as such Exhibit F may be amended from time to time pursuant
to Section 5.01(b)).

(m) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(h)).

(n) The Seller is not known by and does not use any tradename or
doing-business-as name, other than, as set forth in Exhibit I hereto, as such
Exhibit I may be amended from time to time to remove any tradenames or
doing-business-as names upon request of the Seller with the prior written
approval of the Purchaser.

(o) With respect to any programs used by the Seller in the servicing of the
Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Collection Agent pursuant to Section 6.01(b) so that such
new Collection Agent shall have the benefit of such programs (it being
understood that, however, the Collection Agent, if other than the Seller, shall
be required to be bound by a confidentiality agreement reasonably acceptable to
the Seller, Ferro Color and FPL).

(p) The transfers of Transferred Receivables by the Seller to the Purchaser
pursuant to this Agreement, and all other transactions between the Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller.

(q) The Seller (directly and not, for the avoidance of doubt, by or through a
subsidiary thereof) has no office or place of business in the province of
Quebec, Canada.

(r) The Seller (directly and not, for the avoidance of doubt, by or through a
subsidiary thereof) does not have, and since September 28, 2000 has not had
(directly and not, for the avoidance of doubt, by or through a subsidiary
thereof), a place of business in either the United Kingdom or Ireland.

(s) The Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns (other
than with respect to such state and local tax returns for the tax year 2005,
which have been filed prior to the date hereof) and (iii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges (other than any tax, assessment or governmental charge which is being
contested in good faith and by proper proceedings, and with respect to which the
obligation to pay such amount is adequately reserved against in accordance with
generally accepted accounting principles).

ARTICLE V

COVENANTS

Section 5.01. Covenants of the Seller. From the date hereof until the first day
following the Facility Termination Date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables:

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Transferred Receivables or the
ability of the Seller to perform its obligations under this Agreement.

(b) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Transferred Receivables at the address of the Seller set
forth under its name on the signature page to this Agreement, or, upon 30 days’
prior written notice to the Purchaser, at any other locations within the United
States. The Seller will not change its name or its state of organization, unless
(i) the Seller shall have provided the Purchaser with at least 30 days’ prior
written notice thereof, together with an updated Exhibit F, and (ii) no later
than the effective date of such change, all actions required by Section 5.01(j)
shall have been taken and completed. Upon confirmation by the Purchaser’s
assignee during the existence of the Sale Agreement or, thereafter, the
Purchaser of receipt of any such notice (together with an updated Exhibit F) and
the completion, as aforesaid, of all actions required by Section 5.01(j),
Exhibit F to this Agreement shall, without further action by any party, be
deemed to be amended and replaced by the updated Exhibit F accompanying such
notice. The Seller also will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Transferred Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Transferred Receivables (including, without limitation,
records adequate to permit the daily identification of each new Transferred
Receivable and all Collections of and adjustments to each existing Transferred
Receivable). The Seller shall make a notation in its books and records,
including its computer files, to indicate which Receivables have been sold or
contributed to the Purchaser hereunder.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Transferred Receivables, and timely and fully
comply in all material respects with the applicable Credit and Collection Policy
in regard to each Transferred Receivable and the related Contract.

(d) Sales, Liens, Etc. Except for the sales and contributions of Receivables
contemplated herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security,
related Contract or Collections, or upon or with respect to any account to which
any Collections of any Transferred Receivable are sent, or assign any right to
receive income in respect thereof.

(e) Extension or Amendment of Transferred Receivables. Except as provided in
Section 6.02(c), the Seller will not extend, amend or otherwise modify the terms
of any Transferred Receivable, or amend, modify or waive any term or condition
of any Contract related thereto.

(f) Change in Business or Credit and Collection Policy. The Seller will not make
any change in the character of its business or in its Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of the Seller to
perform its obligations under this Agreement.

(g) Audits. The Seller will, from time to time during regular business hours as
requested by the Purchaser or its assigns, permit the Purchaser, or its agents,
representatives or assigns, (i) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of the Seller relating to
Transferred Receivables and the Related Security, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of the
Seller for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to Transferred Receivables and the
Related Security or the Seller’s performance hereunder or under the Contracts
with any of the officers or employees of the Seller having knowledge of such
matters.

(h) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Exhibit B) and executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account. Upon confirmation by the Agent, as the Purchaser’s assignee, of receipt
of such notice and the related documents, Exhibit B hereto shall, without
further action by any party be deemed to be amended and restated by the updated
Exhibit B accompanying such notice.

(i) Deposits to Lock-Box Accounts. The Seller will instruct (or will cause each
other Originator to instruct) all Obligors to remit all their payments in
respect of Transferred Receivables into Lock-Box Accounts. If the Seller shall
receive any Collections directly, it shall immediately (and in any event within
two Business Days) deposit the same to a Lock-Box Account. The Seller will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-Box Account cash or cash proceeds other than Collections of
Transferred Receivables.

(j) Further Assurances. (i) The Seller agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignee to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, the
Seller will, upon the request of the Purchaser or its assignee, (A) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable to perfect,
protect or evidence such Transferred Receivables and any security interest in
other assets of the Seller granted hereunder; and (B) deliver to the Purchaser
copies of all Contracts relating to the Transferred Receivables and all records
relating to such Contracts and the Transferred Receivables, whether in hard copy
or in magnetic tape or diskette format (which if in magnetic tape or diskette
format shall be compatible with the Purchaser’s computer equipment).

(ii) The Seller authorizes the Purchaser or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto and any other assets of the
Seller in which a security interest is granted hereunder.

(iii) The Seller shall perform its obligations under the Contracts related to
the Transferred Receivables to the same extent as if the Transferred Receivables
had not been sold or transferred.

(k) Reporting Requirements. The Seller will provide to the Purchaser (and its
assignees) the following:

(i) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer of the Seller setting forth details of such Event of
Termination or Incipient Event of Termination and the action that the Seller has
taken and proposes to take with respect thereto;

(ii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $5,000,000;

(iii) at least 30 days prior to any change in the Seller’s name or jurisdiction
of incorporation, a notice setting forth the new name or jurisdiction of
incorporation and the effective date thereof;

(iv) promptly, and in any event within five Business Days of such event, written
notice of the Seller no longer being qualified to do business, or in good
standing, in any jurisdiction set forth in Exhibit F hereto (as such Exhibit F
may be amended from time to time pursuant to Section 5.01(b)) or any other
jurisdiction where the nature of its business requires it to be so qualified;

(v) [Intentionally omitted];

(vi) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of the Seller as the Purchaser
(or its assignees) may from time to time reasonably request; and

(vii) any reports, notices, filings, financial information and any other
information or correspondence delivered to the Seller pursuant to the Purchase
Agreement.

(l) Separate Conduct of Business. The Seller will: (i) maintain separate
corporate records and books of account from those of the Purchaser; (ii) conduct
its business from an office separate from that of the Purchaser; (iii) ensure
that all oral and written communications, including without limitation, letters,
invoices, purchase orders, contracts, statements and applications, will be made
solely in its own name; (iv) have stationery and other business forms and a
mailing address and a telephone number separate from those of the Purchaser;
(v) not hold itself out as having agreed to pay, or as being liable for, the
obligations of the Purchaser; (vi) not engage in any transaction with the
Purchaser except as contemplated by this Agreement or as permitted by the Sale
Agreement; (vii) continuously maintain as official records the resolutions,
agreements and other instruments underlying the transactions contemplated by
this Agreement; and (viii) disclose on its annual financial statements (A) the
effects of the transactions contemplated by this Agreement in accordance with
generally accepted accounting principles and (B) that the assets of the
Purchaser are not available to pay its creditors.

(m) Foreign Offices. The Seller agrees that it will not take any action to open
a place of business in either the United Kingdom or Ireland without
(i) providing the Purchaser and its assignee with at least ten Business Days’
prior written notice, and (ii) taking all actions that the Purchaser or its
assignee may reasonably request pursuant to Section 5.01(j) with respect to the
laws of the United Kingdom or Ireland, as applicable.

(n) Purchase Agreement. The Seller will not amend, waive or modify any provision
of the Purchase Agreement (provided that the Seller may extend the “Facility
Termination Date” thereunder) or waive the occurrence of any “Event of
Termination” under the Purchase Agreement, without in each case the prior
written consent of the Purchaser and the Agent. The Seller will perform all of
its obligations under the Purchase Agreement in all material respects and will
enforce the Purchase Agreement in accordance with its terms in all material
respects. The Seller will give the Purchaser at least three Business Days’ prior
notice of any revision to the calculation of “Discount” (as defined in the
Purchase Agreement), together with an explanation of the basis for such
revision.

(o) Orders and Agreements. The Seller agrees that all orders and/or agreements
regarding Receivables sent by the Seller will include a choice of law provision
substantially in the form attached hereto as Exhibit G identifying the law of a
State as the governing law.

Section 5.02. Grant of Security Interest. To secure all obligations of the
Seller arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, the Seller hereby assigns and grants to Purchaser a
security interest in all of the Seller’s right, title and interest now or
hereafter existing in, to and under (i) all Receivables which do not constitute
Transferred Receivables, the Related Security and all Collections with regard
thereto, and (ii) to the extent not covered above, all rights of the Seller to
receive monies due or to become due under the Purchase Agreement.

Section 5.03. Covenant of the Seller and the Purchaser. The Seller and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by the Seller
to the Purchaser for all purposes and each contribution of Receivables hereunder
shall be treated as an absolute transfer of such Receivables by the Seller to
the Purchaser for all purposes. The Seller and the Purchaser shall record each
Purchase and contribution as a sale or purchase or capital contribution, as the
case may be, on its books and records, and reflect each Purchase and
contribution in its financial statements and tax returns as a sale or purchase
or capital contribution, as the case may be. In the event that, contrary to the
mutual intent of the Seller and the Purchaser, any Purchase or contribution of
Receivables hereunder is not characterized as a sale or absolute transfer, the
Seller shall, effective as of the date hereof, be deemed to have granted (and
the Seller hereby does grant) to the Purchaser a first priority security
interest in and to any and all Receivables, the Related Security and the
proceeds thereof to secure the repayment of all amounts advanced to the Seller
hereunder with accrued interest thereon, and this Agreement shall be deemed to
be a security agreement.

ARTICLE VI

ADMINISTRATION AND COLLECTION

Section 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Transferred Receivables shall be conducted by such Person (the
“Collection Agent”) so designated hereunder from time to time. Until the RPA
Final Payment Date, the Seller (or such other Person as may be designated from
time to time under the Sale Agreement) is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Collection Agent pursuant
to the terms hereof. Following the RPA Final Payment Date, the Purchaser, by
notice to the Seller, may designate as Collection Agent any Person (including
itself) to succeed the Seller or any successor Collection Agent, if such Person
shall consent and agree to the terms hereof. Upon the Seller’s receipt of such
notice, the Seller agrees that it will terminate its activities as Collection
Agent hereunder in a manner which the Purchaser (or its designee) believes will
facilitate the transition of the performance of such activities to the new
Collection Agent, and the Seller shall use its best efforts to assist the
Purchaser (or its designee) to take over the servicing, administration and
collection of the Transferred Receivables, including, without limitation,
providing access to and copies of all computer tapes or disks and other
documents or instruments that evidence or relate to Transferred Receivables
maintained in its capacity as Collection Agent and access to all employees and
officers of the Seller responsible with respect thereto. The Collection Agent
may, with the prior consent of the Purchaser, subcontract with any other Person
for the servicing, administration or collection of Transferred Receivables (and
the Purchaser, on behalf of itself and the Agent, hereby consents to the
subcontracting of the servicing, administration and collection of Transferred
Receivables in accordance with Section 6.01 of the Purchase Agreement). Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof, and any such
subcontract shall automatically terminate upon designation of a successor
Collection Agent.

Section 6.02. Duties of Collection Agent. (a) The Collection Agent shall take or
cause to be taken all such actions as may be necessary or advisable to collect
each Transferred Receivable from time to time, all in accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the applicable Credit and Collection Policy. The Purchaser
hereby appoints the Collection Agent, from time to time designated pursuant to
Section 6.01, as agent to enforce its ownership and other rights in the
Transferred Receivables, the Related Security and the Collections with respect
thereto. In performing its duties as Collection Agent, the Collection Agent
shall exercise the same care and apply the same policies as it would exercise
and apply if it owned the Transferred Receivables and shall act in the best
interests of the Purchaser and its assignees.

(b) Prior to the tenth Business Day of each month, the Collection Agent shall
prepare and forward to the Purchaser (i) a Monthly Report, relating to all then
outstanding Transferred Receivables, and the Related Security and Collections
with respect thereto, in each case, as of the close of business of the
Collection Agent on the last day of the immediately preceding month, and (ii) if
requested by the Purchaser, a listing by Obligor of all Transferred Receivables
correlating Purchased Receivables and Purchases, together with an aging report
of such Transferred Receivables. If a Non-Investment Grade Event (but no BB
Downgrade Event other than the 2005 Downgrade Event or the 2006 Downgrade
Events) shall have occurred and be continuing, on or prior to the close of
business on the second Business Day of each Week, the Collection Agent shall
prepare and forward to the Purchaser or its assignee a Weekly Report which shall
contain information related to the Receivables current as of the close of
business on the last Business Day of the preceding Week. If a BB Downgrade Event
(other than the 2005 Downgrade Event or the 2006 Downgrade Events) shall have
occurred and be continuing, by no later than 11:00 A.M. (New York City time) on
each Business Day, the Collection Agent shall prepare and forward to the
Purchaser or its assignee a Daily Report which shall contain information
relating to the Receivables current as of the close of business on the
immediately prior Business Day.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, the Seller, while it is the Collection Agent, may,
in accordance with the applicable Credit and Collection Policy, extend the
maturity or adjust the Outstanding Balance of any Transferred Receivable as the
Seller deems appropriate to maximize Collections thereof, or otherwise amend or
modify the terms of any Transferred Receivable.

(d) The Seller shall deliver to the Collection Agent, and the Collection Agent
shall hold in trust for the Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Receivables.

(e) The Collection Agent shall as soon as practicable following receipt turn
over to the Seller any cash collections or other cash proceeds received with
respect to Receivables not constituting Transferred Receivables, less, in the
event the Seller is not the Collection Agent, all reasonable and appropriate
out-of-pocket costs and expenses of the Collection Agent of servicing,
collecting and administering the Receivables to the extent not covered by the
Collection Agent Fee received by it.

(f) The Collection Agent also shall perform the other obligations of the
“Collection Agent” set forth in this Agreement with respect to the Transferred
Receivables.

Section 6.03. Collection Agent Fee. (a) The Purchaser shall pay to the
Collection Agent, so long as it is acting as the Collection Agent hereunder, a
periodic collection fee (the “Collection Agent Fee”) of 0.50% per annum on the
average daily aggregate Outstanding Balance of the Transferred Receivables,
payable on the tenth day of each month (or, if such day is not a Business Day,
the immediately succeeding Business Day) or such other day during each calendar
month as the Purchaser and the Collection Agent shall agree.

(b) Notwithstanding the foregoing, so long as Ferro Corporation acts (i) as the
Collection Agent hereunder, and (ii) as “Collection Agent” pursuant to the terms
of the Purchase Agreement, the portion of the amounts paid as the Collection
Agent Fee pursuant to this Section 6.03 which are attributable to Receivables
originated by FPL or Ferro Color shall reduce, on a dollar-for-dollar basis, the
obligation of the Purchaser to pay the “Collection Agent Fee” pursuant to
Section 6.03 of the Purchase Agreement, provided that such obligation of the
Purchaser shall in no event be reduced below zero.

Section 6.04. Certain Rights of the Purchaser. (a) The Purchaser may, at any
time, give notice of ownership and/or direct the Obligors of Transferred
Receivables and any Person obligated on any Related Security, or any of them,
that payment of all amounts payable under any Transferred Receivable shall be
made directly to the Purchaser or its designee. The Seller hereby confirms the
transfer to the Purchaser (and its assigns and designees) pursuant to the
Original PCA of the exclusive ownership and control of each Lock-Box Account
maintained by the Seller for the purpose of receiving Collections.

(b) At any time following the designation of a Collection Agent other than the
Seller pursuant to Section 6.01 or following an Event Termination, a
Non-Investment Grade Event (other than the 2005 Downgrade Event or the 2006
Downgrade Events) or an Incipient Event of Termination:

(i) The Seller shall, upon the Purchaser’s request and at the Seller’s expense,
give notice of the Purchaser’s ownership to each Obligor of Transferred
Receivables and direct that payments of all amounts payable under such
Transferred Receivables be made directly to the Purchaser or its designees or
assignees.

(ii) At the Purchaser’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Transferred Receivables, and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the
Transferred Receivables, and shall make the same available to the Purchaser at a
place selected by the Purchaser or its designees or assignees, and (B) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections of Transferred Receivables in a manner acceptable to
the Purchaser and, promptly upon receipt, remit all such cash, checks and
instruments, duly indorsed or with duly executed instruments of transfer, to the
Purchaser or its designee or assignee. The Purchaser shall also have the right
to make copies of all such documents, instruments and other records at any time.

(iii) The Seller authorizes the Purchaser to take any and all steps in the
Seller’s name and on behalf of the Seller that are necessary or desirable, in
the determination of the Purchaser, to collect amounts due under the Transferred
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Transferred Receivables
and enforcing the Transferred Receivables and the Related Security and related
Contracts.

Section 6.05. Rights and Remedies. (a) If the Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser or
its assignees may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if the Seller (as Collection Agent or
otherwise) fails to so perform, the costs and expenses of the Purchaser incurred
in connection therewith shall be payable by the Seller as provided in
Section 8.01 or Section 9.04 as applicable.

(b) The Seller shall perform all of its obligations under the Contracts related
to the Transferred Receivables to the same extent as if the Seller had not sold
or contributed Receivables hereunder and the exercise by the Purchaser of its
rights hereunder shall not relieve the Seller from such obligations or its
obligations with respect to the Transferred Receivables. The Purchaser shall not
have any obligation or liability with respect to any Transferred Receivables or
related Contracts, nor shall the Purchaser be obligated to perform any of the
obligations of the Seller thereunder.

(c) The Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Transferred Receivables.

(d) The Seller hereby grants to Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Seller all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by Purchaser (whether or not from the
Seller) in connection with any Transferred Receivable.

Section 6.06. Transfer of Records to Purchaser. Each Purchase and contribution
of Receivables hereunder shall include the transfer to the Purchaser of all of
the Seller’s right and title to and interest in the records relating to such
Receivables and shall include an irrevocable non-exclusive license to the use of
the Seller’s computer software system to access and create such records. Such
license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Transferred Receivables are
either collected in full or become Defaulted Receivables.

The Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of the Seller’s computer software system to access and create such records.

In recognition of the Seller’s need to have access to the records transferred to
the Purchaser hereunder, the Purchaser hereby grants to the Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of the Seller’s business or in performance of its
duties as Collection Agent, provided that (i) the Seller shall not disrupt or
otherwise interfere with the Purchaser’s use of and access to such records
during such license period and (ii) the Seller consents to the assignment and
delivery of the records (including any information contained therein relating to
the Seller or its operations) to any assignees or transferees of the Purchaser
provided they agree to hold such records confidential.

ARTICLE VII

EVENTS OF TERMINATION

Section 7.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) The Collection Agent (if it is the Seller or any of its Affiliates)
(i) shall fail to perform or observe any term, covenant or agreement under this
Agreement (other than as referred to in clauses (ii), (iii), (iv) or (v) of this
subsection (a)) and such failure shall remain unremedied for five Business Days,
or (ii) shall fail to make when due a payment or deposit, if any, required to be
made by it under this Agreement, or (iii) shall fail to deliver any Monthly
Report when due and such failure shall remain unremedied for three Business
Days, or (iv) shall fail to deliver any Weekly Report when due and such failure
shall remain unremedied for more than two Business Days, or (v) shall fail to
deliver any Daily Report when due and such failure shall remain unremedied for
more than two Business Days, or shall fail to deliver when due more than two
Daily Reports in any calendar week; or

(b) The Seller shall fail to transfer to the Purchaser when requested any
rights, pursuant to this Agreement, which the Seller then has as Collection
Agent, or the Seller shall fail to make a payment, if any, required under
Section 2.04(a) or 2.04(b); or

(c) Any representation or warranty made or deemed made by the Seller (or any of
its officers) under or in connection with this Agreement or any information or
report delivered by the Seller pursuant to this Agreement shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered; or

(d) The Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 10 days after written notice
thereof shall have been given to the Seller by the Purchaser; or

(e) The Seller or any of the other Originators shall fail to pay any principal
of or premium or interest on any of its Debt which is outstanding in a principal
amount of at least $5,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(f) Any Purchase or contribution of Receivables hereunder, the Related Security
and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or

(g) The Seller or any of the other Originators shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller or any
of the other Originators seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Seller or any
of its subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (g); or

(h) an Event of Termination shall have occurred under the Sale Agreement or the
Purchase Agreement; or

(i) There shall have occurred any material adverse change in the financial
condition or operations of the Seller since December 31, 2006; or there shall
have occurred any event which may materially adversely affect the collectibility
of the Transferred Receivables or the ability of the Seller to collect
Transferred Receivables or otherwise perform its obligations under this
Agreement; the Purchaser hereby acknowledges that in the event the capital stock
of the Seller is no longer listed for trading on the New York Stock Exchange (a
“Delisting”), such Delisting shall not, in and of itself and excluding the
circumstances leading to such Delisting or resulting therefrom, constitute a
material adverse change in the business, operations, property or financial or
other condition of the Seller;

then, and in any such event, the Purchaser or its assignees may, by notice to
the Seller, take either or both of the following actions: (x) declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred) and (y) without limiting any
right under this Agreement to replace the Collection Agent (but subject, prior
to the RPA Final Payment Date, to the designation made under the Sale
Agreement), designate another Person to succeed the Seller as Collection Agent;
provided, that, automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
paragraph (g) of this Section 7.01, the Facility Termination Date shall occur,
the Seller (if it is then serving as the Collection Agent) shall cease to be the
Collection Agent, and the Purchaser (or its assigns or designees) shall become
the Collection Agent. Upon any such declaration or designation or upon such
automatic termination, the Purchaser or its assignees shall have, in addition to
the rights and remedies under this Agreement, all other rights and remedies with
respect to the Receivables provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

Section 8.01. Indemnities by the Seller. Without limiting any other rights which
the Purchaser may have hereunder or under applicable law, the Seller hereby
agrees to indemnify the Purchaser and its assigns and transferees (each, an
“Indemnified Party”) from and against any and all damages, claims, losses,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any Indemnified Party
arising out of or as a result of this Agreement or the purchase or contribution
of any Transferred Receivables from the Seller hereunder or in respect of any
Transferred Receivable transferred by the Seller hereunder or any related
Contract, including, without limitation, arising out of or as a result of:

(i) the inclusion, or purported inclusion, in any Purchase of any Receivable
that is not an Eligible Receivable on the date of such Purchase, or the
characterization in any Seller Report or other statement made by the Seller of
any Transferred Receivable as an Eligible Receivable which is not an Eligible
Receivable as of the date of such Seller Report or statement;

(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable transferred by the Seller hereunder
or the related Contract to conform to any such applicable law, rule or
regulation;

(iv) the failure to vest in the Purchaser absolute ownership of the Receivables
that are, or that purport to be, the subject of a Purchase or contribution under
this Agreement and the Related Security and Collections in respect thereof, free
and clear of any Adverse Claim;

(v) the failure of the Seller to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
that are, or that purport to be, the subject of a Purchase or contribution under
this Agreement and the Related Security and Collections in respect thereof,
whether at the time of any Purchase or contribution or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable originated by
the Seller that is, or that purports to be, the subject of a Purchase or
contribution under this Agreement (including, without limitation, a defense
based on such Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or
services related to such Receivable or the furnishing or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by the Seller
acting as Collection Agent);

(vii) any failure of the Seller, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions hereof or to perform
its duties or obligations under any Contract related to a Transferred Receivable
originated by the Seller;

(viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;

(ix) the commingling of Collections of Transferred Receivables by the Seller or
a designee of the Seller, as Collection Agent or otherwise, at any time with
other funds of the Seller or an Affiliate of the Seller;

(x) any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of Purchases or the ownership of Receivables, the Related
Security, or Collections with respect thereto or in respect of any Receivable,
Related Security or Contract;

(xi) any failure of the Seller to comply with its covenants contained in this
Agreement;

(xii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent;

(xiii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Transferred Receivable; or

(xiv) any Dilution with respect to any Transferred Receivable.

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require the Seller to indemnify any
Person (A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes or franchise taxes
incurred by such Person arising out of or as a result of this Agreement or in
respect of any Transferred Receivable or any Contract.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller therefrom shall be effective
unless in a writing signed by the Purchaser and, in the case of any amendment,
also signed by the Seller, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of the Purchaser to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. Notwithstanding any other
provision of this Section 9.01, Exhibit F hereto may be amended in accordance
with the procedures set forth in Section 5.01(b).

Section 9.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

Section 9.03. Binding Effect; Assignability. (a) This Agreement shall be binding
upon and inure to the benefit of the Seller, the Purchaser and their respective
successors and assigns; provided, however, that the Seller may not assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the Purchaser. In connection with any sale or assignment by the
Purchaser of all or a portion of the Transferred Receivables, the buyer or
assignee, as the case may be, shall, to the extent of its purchase or
assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by the Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

Section 9.04. Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Seller agrees to pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Purchaser with
respect thereto and with respect to advising the Purchaser as to its rights and
remedies under this Agreement, and the Seller agrees to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder excluding, however, any costs of enforcement or collection of
Transferred Receivables which are not paid on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor.

(b) In addition, the Seller agrees to pay any and all stamp and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other documents or agreements to be delivered hereunder,
and the Seller agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

Section 9.05. No Proceedings. The Seller hereby agrees that it will not
institute against the Purchaser any proceeding of the type referred to in
Section 7.01(g) so long as there shall not have elapsed one year plus one day
since the later of (i) the Facility Termination Date and (ii) the date on which
all of the Transferred Receivables are either collected in full or become
Defaulted Receivables.

Section 9.06. Confidentiality. Each party hereto agrees to maintain the
confidentiality of this Agreement in communications with third parties and
otherwise; provided that this Agreement may be disclosed (i) to third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the other party
hereto, and (ii) to such party’s legal counsel and auditors and the Purchaser’s
assignees, if they agree in each case to hold it confidential and (iii) to the
extent required by applicable law or regulation or by any court, regulatory body
or agency having jurisdiction over such party (including, without limitation,
the filing of this Agreement with the SEC as an exhibit to an annual or
quarterly report under the Securities Exchange Act of 1934); and provided,
further, that such party shall have no obligation of confidentiality in respect
of any information which may be generally available to the public or becomes
available to the public through no fault of such party.

Section 9.07. GOVERNING LAW. THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY
INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT SECTION 2.02(e) SHALL BE
GOVERNED BY THE LAWS OF THE FEDERAL REPUBLIC OF GERMANY.

Section 9.08. Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and the
Seller hereby consents to any such assignments. All such assignees, including
parties to the Sale Agreement in the case of assignment to such parties, shall
be third party beneficiaries of, and shall be entitled to enforce the
Purchaser’s rights and remedies under, this Agreement to the same extent as if
they were parties thereto, except to the extent specifically limited under the
terms of their assignment.

Section 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

Section 9.10. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Purchaser could purchase U.S.
Dollars with such other currency at New York, New York on the Business Day
preceding that on which final judgment is given.

(b) The obligation of the Seller in respect of any sum due from it to the
Purchaser hereunder shall, notwithstanding any judgment in a currency other than
U.S. Dollars, be discharged only to the extent that on the Business Day
following receipt by the Purchaser of any sum adjudged to be so due in such
other currency the Purchaser may in accordance with normal banking procedures
purchase U.S. Dollars with such other currency; if the U.S. Dollars so purchased
are less than the sum originally due to the Purchaser in U.S. Dollars, the
Seller agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Purchaser against such loss, and if the U.S. Dollars so
purchased exceed the sum originally due to the Purchaser in U.S. Dollars, the
Purchaser shall remit to the Seller such excess.

Section 9.11. Acknowledgment. Each of the parties hereto acknowledges and agrees
that the amendment and restatement of the Original PCA on the terms and
conditions set forth herein shall not in any way affect any sales,
contributions, transfers, assignments or security interest grants effected
pursuant to the Original PCA or any representations, warranties, covenants or
indemnities made by the Seller or Ferro Electronic Materials Inc. with respect
to such sales, contributions, transfers, assignments or security interest grants
or any rights or remedies of the Purchaser or its assignees with respect
thereto. Each of the parties hereto confirms all sales, contributions,
transfers, assignments and security interests effected pursuant to the Original
PCA.

[Remainder of page intentionally left blank]

3

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

          SELLER:   FERRO CORPORATION
 
  By:   /s/ Cynthia M. Kerker
 
       
 
      Name: Cynthia M. Kerker
Title: Treasurer



1000   Lakeside Avenue

Cleveland, OH 44114

Attention: Treasurer

Facsimile No.: (216) 875-7237

          PURCHASER:   FERRO FINANCE CORPORATION
 
  By:   /s/ Karen Larsen
 
            Name:Karen Larsen
 
  Title:   Assistant Treasurer



1789   Transelco Drive, Suite A

Pen Yan, NY 14527

Attention: Secretary

Facsimile No.: (315) 536-3826

4

Pursuant to Section 5.01(m) of that certain Receivables Purchase Agreement dated
as of June 29, 2006, among the Purchaser, as seller, CAFCO, LLC, as investor,
Citibank, N.A., as a bank, Citicorp North America, Inc., as agent, Ferro
Electronic Materials Inc., as an originator, and Ferro Corporation, as
collection agent and an originator, the undersigned consents to the foregoing
amendment and restatement of the Original PCA.

CITICORP NORTH AMERICA, INC.,

as Agent

By: /s/ Junette M. Earl
Name: Junette M. Earl
Title: Vice President


5

EXHIBIT A

CREDIT AND COLLECTION POLICY

6

EXHIBIT B

LOCK-BOX BANKS

7

EXHIBIT C

FORM OF

DEFERRED PURCHASE PRICE NOTE

New York, New York

September 28, 2000

FOR VALUE RECEIVED, FERRO FINANCE CORPORATION, an Ohio corporation (the
“Purchaser”), hereby promises to pay to FERRO CORPORATION (the “Seller”) the
principal amount of this Note, determined as described below, together with
interest thereon at a rate per annum equal at all times to 1.50% per annum above
the Eurodollar Rate (as defined in the Sale Agreement) for periods of one month,
compounded annually, in each case in lawful money of the United States of
America. Capitalized terms used herein but not defined herein shall have the
meanings assigned to such terms in the Amended and Restated Purchase and
Contribution Agreement dated as of April 1 2008 between the Seller and the
Purchaser (such agreement, as it may from time to time be amended, restated or
otherwise modified in accordance with its terms, the “Purchase and Contribution
Agreement”). This Note is the note referred to in the definition of “Deferred
Purchase Price” in the Purchase and Contribution Agreement.

The aggregate principal amount of this Note at any time shall be equal to the
difference between (a) the sum of the aggregate principal amount of this Note on
the date of the issuance hereof and each addition to the principal amount of
this Note pursuant to the terms of Section 2.02 of the Purchase and Contribution
Agreement minus (b) the aggregate amount of all payments made in respect of the
principal amount of this Note, in each case, as recorded on the schedule annexed
to and constituting a part of this Note, but failure to so record shall not
affect the obligations of the Purchaser to the Seller.

The entire principal amount of this Note shall be due and payable one year and
one day after the Facility Termination Date or such later date as may be agreed
in writing by the Seller and the Purchaser. The principal amount of this Note
may, at the option of the Purchaser, be prepaid in whole at any time or in part
from time to time. Interest on this Note shall be paid in arrears on each
Settlement Date, at maturity and thereafter on demand. All payments hereunder
shall be made by wire transfer of immediately available funds to such account of
the Seller as the Seller may designate in writing.

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Purchaser under this Note exceed the highest
rate of interest permissible under applicable law.

The obligations of the Purchaser under this Deferred Purchase Price Note are
subordinated in right of payment, to the extent set forth in Section 2.03(c) of
the Purchase and Contribution Agreement, to the prior payment in full of all
Capital, Yield, Fees and other obligations of the Purchaser under the Sale
Agreement.

Notwithstanding any provision to the contrary in this Deferred Purchase Price
Note or elsewhere, other than with respect to payments specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, no demand for any
payment may be made hereunder, no payment shall be due with respect hereto and
the Seller shall have no claim for any payment hereunder prior to the occurrence
of the Facility Termination Date and then only on the date, if ever, when all
Capital, Yield, Fees and other obligations owing under the Sale Agreement shall
have been paid in full.

In the event that, notwithstanding the foregoing provision limiting such
payment, the Seller shall receive any payment or distribution on this Deferred
Purchase Price Note which is not specifically permitted by Section 2.03(c) of
the Purchase and Contribution Agreement, such payment shall be received and held
in trust by the Seller for the benefit of the entities to whom the obligations
are owed under the Sale Agreement and shall be promptly paid over to such
entities.

The Purchaser hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever.

Neither this Note, nor any right of the Seller to receive payments hereunder,
shall, without the prior written consent of the Purchaser and (so long as the
Sale Agreement remains in effect or any amounts remain outstanding thereunder)
the Agent under the Sale Agreement, be assigned, transferred, exchanged,
pledged, hypothecated, participated or otherwise conveyed.

8

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

      FERRO FINANCE CORPORATION

By:
                                           
 
   
 
  Title: Treasurer

9

SCHEDULE TO DEFERRED PURCHASE PRICE NOTE

                 
Date
  Addition to
Principal Amount   Amount of Principal
Paid or Prepaid   Unpaid Principal
Balance  
Notation Made By
 
               

10

EXHIBIT D

FORM OF PURCHASER LOAN NOTE

New York, New York

$5,000,000                         , 200     

FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the “Company”),
hereby promises to pay to FERRO FINANCE CORPORATION (the “Lender”), no later
than twelve (12) months from the date hereof or on demand if sooner made, the
principal sum of      Dollars (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Purchaser Loans made by the Lender to
the Company under the Purchase and Contribution Agreement referred to below),
and to pay on each Settlement Date interest on the unpaid principal amount of
the Purchaser Loans at a rate per annum equal at all times to 1% per annum above
the Eurodollar Rate (as defined in the Sale Agreement) for periods of one month,
in each case in lawful money of the United States of America and in immediately
available funds.

The date and amount of each Purchaser Loan made by the Lender to the Company
from the date hereof until the repayment of all sums due hereunder, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof.

This Note is one of the Purchaser Loan Notes referred to in the Amended and
Restated Purchase and Contribution Agreement (as amended, restated or otherwise
modified from time to time, the “Purchase and Contribution Agreement”) dated as
of April 1 2008 among the Company and the Lender, and evidences Purchaser Loans
made by the Lender thereunder. Capitalized terms used in this Note and not
defined herein have the respective meanings assigned to them in the Purchase and
Contribution Agreement.

The principal amount of this Note may, at the option of the Company, be prepaid
in whole at any time or in part from time to time.

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Company under this Note exceed the highest
rate of interest permissible under applicable law.

The Company hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever with respect to this Note.

In the event the Lender shall refer this Note to an attorney for collection, the
Company agrees to pay, in addition to unpaid principal and interest, all the
costs and expenses incurred in attempting or effecting collection hereunder,
including reasonable attorney’s fees, whether or not suit is instituted.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

FERRO CORPORATION

By:     
Name:
Title:


11

SCHEDULE TO PURCHASER LOAN NOTE

                 
Date
  Amount of Purchaser
Loan   Amount of Principal
Paid or Prepaid   Unpaid Principal
Balance  
Notation Made By
 
               

12

EXHIBIT E-1

Approved OECD Countries



  1.   United Kingdom



  2.   Germany



  3.   Netherlands



  4.   Ireland



  5.   Belgium



  6.   France



  7.   Italy



  8.   Australia



  9.   Japan



  10.   Austria



  11.   Switzerland



  12.   Sweden



  13.   Spain



  14.   New Zealand



  15.   Norway



  16.   Denmark

13





EXHIBIT E-2

Other Approved Jurisdictions



  1.   South Korea



  2.   Mexico



  3.   Hungary



  4.   Czech Republic



  5.   Taiwan



  6.   Israel



  7.   Hong Kong



  8.   Singapore



  9.   Malaysia



  10.   Slovenia

14

EXHIBIT F

SELLER UCC INFORMATION

Name: Ferro Corporation

Jurisdiction of Organization: Ohio

UCC Filing Office: Ohio Secretary of State

15

EXHIBIT G

FORM OF CHOICE OF LAW PROVISION IN SELLER’S ORDERS

AND OTHER AGREEMENTS

“Governing Law. This contract shall be governed and construed in accordance with
the laws of the [insert one of the fifty states of the United States or the
District of Columbia], without application of its choice of law rules.”

16

EXHIBIT H

17

[Reserved]
EXHIBIT I

TRADENAMES OR DOING-BUSINESS-AS NAMES

Ferro Ceramics Inc. (Texas)

003554, 000006, 102177276

18